Case: 13-13002   Date Filed: 10/07/2014   Page: 1 of 15


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13002
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20775-RWG-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                versus

BRAXTON GEOVANNI BELL,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 7, 2014)



Before HULL, FAY, and EDMONDSON, Circuit Judges.
               Case: 13-13002      Date Filed: 10/07/2014     Page: 2 of 15


PER CURIAM:



       Braxton Geovanni Bell was convicted by a jury of one count of access

device fraud, in violation of 18 U.S.C. § 1029(a)(2) (Count 3 of the superseding

indictment), and two counts of aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1) (Counts 4 and 5). The offenses involved two Green Dot debit cards

that were registered to victims identified in the indictment as “D.P.” and “F.F.”

Tax refunds filed in the victims’ names were directly deposited onto the cards.

Count 4 related, specifically, to the card registered to D.P., while Count 5 related to

the card registered to F.F.

       Bell also pleaded guilty to one count of trafficking in and use of an

unauthorized access device, in violation of 18 U.S.C. § 1029(a)(2) (Count 2 of the

superseding indictment *). The district court imposed a total sentence of 34

months, consisting of concurrent terms of 10 months each for Counts 2 and 3, to

run consecutively to concurrent statutory terms of 24 months each for Counts 4 and

5. On appeal, Bell challenges his convictions on Counts 3, 4, and 5.




*
 The district court severed Counts 1 and 2 of the superseding indictment. Pursuant to a plea
agreement, the government dismissed Count 1. The cases were consolidated prior to sentencing.

                                             2
              Case: 13-13002     Date Filed: 10/07/2014   Page: 3 of 15


                                          I.



      First, Bell appeals the district court’s denial of his motion to suppress

physical evidence, including the two Green Dot debit cards, found during an

inventory search of his wallet after his arrest for marijuana possession. He argues

that the district court erred in concluding the search was justified under the

inventory search and plain view doctrines. He contends that the search exceeded

the bounds of the inventory exception, as the conducting officer read handwriting

on pieces of tape attached to the cards, consulted a more experienced detective, and

turned the cards over for further investigation. Bell maintains that the plain view

doctrine did not authorize the seizure and further investigation of the cards, as the

conducting officer testified that he was not certain, simply by looking at the cards,

that a crime had been committed and, under the plain view exception, the officer

was not permitted to read the notes taped to the cards. Moreover, Bell contends,

the district court failed to apply the appropriate probable cause standard.

      “The Fourth Amendment demonstrates a strong preference for searches

conducted pursuant to a warrant.” Ornelas v. United States, 517 U.S. 690, 699,

116 S. Ct. 1657, 1663, 134 L. Ed. 2d 911 (1996) (quotation omitted). Still, the

Fourth Amendment permits warrantless inventory searches “of property lawfully in

police custody as long as that search is consistent with the police caretaking


                                          3
              Case: 13-13002    Date Filed: 10/07/2014    Page: 4 of 15


function.” See United States v. O’Bryant, 775 F.2d 1528, 1534 (11th Cir. 1985).

The Supreme Court has explained that, when a vehicle is impounded, police

officers may inventory its contents, pursuant to their caretaking role, based on

three distinct grounds: (1) “protection of the owner’s property while it remains in

police custody”; (2) “protection of the police against claims or disputes over lost or

stolen property”; and (3) “protection of the police from potential danger.” South

Dakota v. Opperman, 428 U.S. 364, 369, 96 S. Ct. 3092, 3097, 49 L. Ed. 2d 1000

(1976).

      Nonetheless, “[a]n inventory search is not a surrogate for investigation, and

the scope of [the] search may not exceed that necessary to accomplish the . . .

inventory.” United States v. Khoury, 901 F.2d 948, 958 (11th Cir.), modified on

other grounds, 910 F.2d 713 (1990). “[T]he reasonableness of the inventory

search depends on the particular facts and circumstances.” United States v. Laing,

708 F.2d 1568, 1571 (11th Cir. 1983). In Khoury, we decided that a police officer

exceeded the scope of an inventory search when -- after flipping through

defendant’s notebook for items of value and determining that the notebook had no

evidentiary value -- the officer examined the notebook again and decided it had

evidentiary value. 901 F.2d at 959-60. We explained that the officer’s initial

inspection was necessary to ensure nothing of value was hidden between the

notebook’s pages. Id. at 959. But, once the officer determined that the notebook


                                          4
              Case: 13-13002     Date Filed: 10/07/2014     Page: 5 of 15


contained no discrete items of value, the inventory search was complete; and the

additional search of the notebook constituted an investigation. Id.

      “The ‘plain view’ doctrine permits a warrantless seizure where (1) an officer

is lawfully located in the place from which the seized object could be plainly

viewed and [has] a lawful right of access to the object itself; and (2) the

incriminating character of the item is immediately apparent.” United States v.

Smith, 459 F.3d 1276, 1290 (11th Cir. 2006). The plain view doctrine applies, for

example, when the police search a given area pursuant to a warrant and, in the

course of their search, come across another object of incriminating character. Id.

“The officers . . . must have probable cause to believe that the object in plain view

is contraband.” Id. See also United States v. Sherriff, 546 F.2d 604, 607 (5th Cir.

1977) (concluding that an officer’s inspection of the vehicle identification numbers

on two cars was authorized under the plain view doctrine where the officer had a

right to be on the property where the cars were located).

      Probable cause exists when, under the totality of the circumstances, a fair

probability exists that contraband or evidence of a crime will be discovered in a

particular place. United States v. Tobin, 923 F.2d 1506, 1510 (11th Cir. 1991) (en

banc). Probable cause deals with probabilities, which are “the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal

technicians, act.” Smith, 459 F.3d at 1291 (quotations omitted). “The substance of


                                           5
              Case: 13-13002     Date Filed: 10/07/2014     Page: 6 of 15


all the definitions of probable cause is a reasonable ground for belief of guilt.” Id.

(quotations omitted). “Although we must decide the legal issue of whether

probable cause exists . . . we do give weight to the inferences that law enforcement

agents draw from the facts.” Id. To have probable cause that an item is

contraband, an officer need not “know with absolute certainty that all elements of a

putative crime have been completed.” Id. at 1292 (quotations omitted).

      In Smith, we concluded that officers conducting a warranted search for drugs

and drug paraphernalia had probable cause to think pornographic photos they

discovered during the search involved minors, where officers concluded that some

of the girls in the photographs looked extremely young, and one officer concluded

that the girls were clearly minors, with one being likely as young as 11 years old.

Id. at 1281, 1291-1293. We noted that the officers did not have to be correct in

their assessment for probable cause to have existed, nor need they be sex crimes

experts, as we were concerned with what a “reasonable and prudent officer might

have perceived and inferred.” Id. at 1291 (quotation omitted).

      Here, the district court did not err in concluding that the search of Bell’s

wallet was justified under the inventory search exception and that, during the

search, the searching officer saw items in plain view that gave him probable cause

to believe a crime had been committed. The searching officer indicated that, once

he arrived back at the police station, he took the items out of Bell’s wallet to list


                                           6
              Case: 13-13002     Date Filed: 10/07/2014   Page: 7 of 15


them on an inventory form. When he saw the Green Dot debit cards, each of

which contained a piece of tape with a name and number handwritten on it, he

believed, based on his prior experience, that they were evidence of fraud. The

court’s finding that the officer immediately recognized the cards as evidence of

fraud was not clearly erroneous, as it was supported by the officer’s testimony at

the suppression hearing. The officer’s statement that he was not certain when he

saw the cards that a crime had been committed does not defeat a finding of

probable cause. See Smith, 459 F.3d at 1291-92.



                                          II.



      Next, Bell appeals his convictions on Counts 3, 4, and 5 on the ground that

the government failed to prove essential elements of each offense. On Count 3, he

maintains that the government failed to prove he knowingly used an unauthorized

access device and that he had intent to defraud. As to Counts 4 and 5, he argues

that the government failed to prove the predicate offense alleged in Count 3, the

means-of-identification element, and the without-lawful-authority element. For

Count 5, specifically, he contends that there was no evidence he possessed the card

registered to F.F. at the time of the predicate offense and, in any event, there was

no evidence the F.F. card furthered that offense.


                                          7
              Case: 13-13002     Date Filed: 10/07/2014   Page: 8 of 15


      For Count 5, the government responds that the jury could reasonably

conclude that the F.F. card (which was found in Bell’s wallet along with the D.P.

card just a few hours after he used the D.P. card to make three purchases) was part

of Bell’s access device fraud and would have allowed him to pay for whatever he

desired to purchase at that time. Citing case law on firearm possession, the

government contends that the F.F. card at least had the potential of facilitating

Bell’s access device fraud.

      We review de novo a defendant’s properly preserved motion for judgment of

acquittal. See United States v. Perez-Tosta, 36 F.3d 1552, 1556 (11th Cir. 1994).

      “[T]he Due Process Clause protects the accused against conviction except

upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068,

1073, 25 L. Ed. 2d 368 (1970).        Accordingly, on appeal, we must “determine

[whether] a reasonable fact-finder could conclude that the evidence established the

defendant’s guilt beyond a reasonable doubt.” United States v. Pistone, 177 F.3d
957, 958 (11th Cir. 1999). Whether the evidence was direct or only circumstantial,

we will accept all reasonable inferences that tend to support the government’s case.

United States v. Williams, 390 F.3d 1319, 1324 (11th Cir. 2004).

      “A jury is free to choose among reasonable constructions of the evidence.”

United States v. Vera, 701 F.2d 1349, 1357 (11th Cir. 1983). As such, “[i]t is not


                                          8
               Case: 13-13002     Date Filed: 10/07/2014   Page: 9 of 15


necessary that the evidence exclude every reasonable hypothesis of innocence or

be wholly inconsistent with every conclusion except that of guilt, provided a

reasonable trier of fact could find that the evidence establishes guilt beyond a

reasonable doubt.” Id. (quotation omitted). “[R]easonable inferences, and not

mere speculation, must support the jury’s guilty verdict.” Perez-Tosta, 36 F.3d at

1557.

        Section 1029(a) of Title 18 provides:

        Whoever –

        ...

        (2)   knowingly and with intent to defraud traffics in or uses one or
              more unauthorized access devices during any one-year period,
              and by such conduct obtains anything of value aggregating
              $1,000 or more during that period . . .

        shall, if the offense affects interstate or foreign commerce, be
        punished as provided in subsection (c) of this section.

18 U.S.C. § 1029(a).

        Section 1028A(a)(1) of Title 18 provides:

        Whoever, during and in relation to any felony violation enumerated in
        subsection (c), knowingly transfers, possesses, or uses, without lawful
        authority, a means of identification of another person shall, in addition
        to the punishment provided for such felony, be sentenced to a term of
        imprisonment of 2 years.

18 U.S.C. § 1028A(a)(1).

        Section 1028A(c) provides:


                                           9
             Case: 13-13002     Date Filed: 10/07/2014   Page: 10 of 15


      For the purposes of this section, the term “felony violation
      enumerated in subsection (c)” means any offense that is a felony
      violation of –

      ...

      (4)   any provision contained in this chapter (relating to fraud and
            false statements), other than this section or section 1028(a)(7)
            ....

18 U.S.C. § 1028A(c).

      Section 1028(d) of Title 18 provides:

      In this section and section 1028A –

      ...

      (7)   the term “means of identification” means any name or number
            that may be used, alone or in conjunction with any other
            information, to identify a specific individual, including any –

            (A)    name, social security number, date of birth . . .

            (C)    unique electronic identification number, address, or
                   routing code . . .

18 U.S.C. § 1028(d).

      The government can use circumstantial evidence to prove a defendant’s

knowledge that a means of identification at issue belonged to a real person.

See United States v. Holmes, 595 F.3d 1255, 1258 (11th Cir. 2010).

      In the context of 18 U.S.C. § 924(c)(1), the Supreme Court has said:

      The phrase “in relation to” . . . at a minimum, clarifies that the firearm
      must have some purpose or effect with respect to the drug trafficking
      crime; its presence or involvement cannot be the result of accident or
                                         10
             Case: 13-13002     Date Filed: 10/07/2014    Page: 11 of 15


      coincidence. . . . [T]he “in relation to” language allays explicitly the
      concern that a person could be punished under § 924(c)(1) for
      committing a drug trafficking offense while in possession of a firearm
      even though the firearm's presence is coincidental or entirely
      unrelated to the crime. Instead, the gun at least must facilitate, or
      have the potential of facilitating, the drug trafficking offense.

Smith v. United States, 508 U.S. 223, 238, 113 S. Ct. 2050, 2058-59, 124 L. Ed. 2d
138 (1993) (quotations, citation, and alterations omitted). In United States v.

Timmons, we concluded that, even if a gun the defendant possessed while

committing a drug offense did not actually facilitate that offense, the gun, by its

nature, had the potential of facilitating the offense, and the defendant’s carrying it

was therefore related to the offense. 283 F.3d 1246, 1251-52 (11th Cir. 2002).

      Here, Bell properly preserved his challenge to the sufficiency of the

evidence: as he moved for judgment of acquittal at the end of the government’s

case, and he did not present a defense case. Accordingly, de novo review applies.

      Bell’s challenges to the sufficiency of the evidence on Counts 3 and 4 lack

merit. The government offered evidence showing that the Green Dot debit card he

used to make three purchases on 28 June 2012 contained a piece of tape with D.P’s

last name on it (or what the jury could reasonably conclude was a misspelling of

that name) which suggests that Bell knew the card was registered to D.P. In

addition, the evidence showed that the card was registered without D.P.’s

permission and that a tax refund for D.P., filed without D.P.’s permission, was

deposited onto the card on 27 June 2012, the day before Bell used it to make the
                                          11
             Case: 13-13002      Date Filed: 10/07/2014    Page: 12 of 15


three purchases. Bell’s three purchases used most of the funds on the card, which

suggests he knew the amount on the card. Moreover, to corroborate Bell’s bad

intent, the evidence showed that the other Green Dot debit card found in his wallet

contained a piece of tape with F.F.’s last name; that the card was registered in

F.F.’s name, without F.F.’s permission; and that a tax refund for F.F., filed without

F.F.’s permission, was deposited onto the card, also on 27 June 2012.

      We conclude that the government failed to provide sufficient evidence on

Count 5. The government’s argument that the F.F. card had the potential to

facilitate Bell’s purchases with the D.P. card on 28 June 2012, as Bell could have

used the F.F. card to pay for whatever he desired to purchase on that date, is

merely speculative. The government offered no evidence that Bell desired to

purchase anything additional on 28 June 2012, or that he intended to use the F.F.

card on that date. See Perez-Tosta, 36 F.3d at 1557. In addition, Count 3 was

based on actual use of the D.P. card. The evidence at trial did not establish that

Bell’s possession of the F.F. card facilitated or had the potential to facilitate

purchases made by using the D.P. card on 28 June. The government’s analogy to

firearm possession cases seems misplaced to us.




                                           12
             Case: 13-13002      Date Filed: 10/07/2014    Page: 13 of 15


                                          III.



      Bell argues, for the first time and on appeal, that the district court

constructively amended Counts 4 and 5 of the indictment when it instructed the

jury that “means of identification” included any “name or number” that could be

used to identify a person and that an account number is a means of identification.

He maintains that the instruction broadened the bases for conviction because the

indictment charged only that he used the names F.F. and D.P. He contends that

the jury likely convicted him on the basis of his possession and use of account

numbers, as, he argues, the evidence linking him to the use of other persons’ names

was minimal, while evidence on his use of account numbers was considerable.

      We review de novo whether the district court’s jury instructions

constructively amended the indictment. United States v. Gutierrez, 745 F.3d 463,

473 (11th Cir. 2014). We review objections raised on appeal that were not timely

raised in the district court for plain error. See Fed.R.Crim.P. 52(b); United States

v. Madden, 733 F.3d 1314, 1322 (11th Cir. 2013) (applying plain error review to

constructive amendment claim). Plain error review requires that we find “an

‘error’ that is ‘plain’ and that ‘affect[s] substantial rights.’” Fed.R.Crim.P. 52(b);

United States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776, 123 L. Ed. 2d 508

(1993).


                                          13
              Case: 13-13002     Date Filed: 10/07/2014    Page: 14 of 15


      “A fundamental principle stemming from [the Fifth Amendment] is that a

defendant can only be convicted for a crime charged in the indictment,” as “[i]t

would be fundamentally unfair to convict a defendant on charges of which he had

no notice.” United States v. Keller, 916 F.2d 628, 633 (11th Cir. 1990). An

indictment is amended “when the essential elements of the offense contained in the

indictment are altered to broaden the possible bases for conviction beyond what is

contained in the indictment.” United States v. Dennis, 237 F.3d 1295, 1299

(11th Cir. 2001). A jury instruction that allows the jury to consider and convict

upon an alternative element of the offense -- one not listed in the indictment -- is

an impermissible constructive amendment of the indictment and constitutes

reversible error. Stirone v. United States, 361 U.S. 212, 218-19, 80 S. Ct. 270, 274,

4 L. Ed. 2d 252 (1960).

      In determining whether an indictment was constructively amended, we look

at whether the prosecutor’s acts or the court’s instructions, viewed in context,

literally or effectively expanded the indictment. United States v. Behety, 32 F.3d
503, 508-09 (11th Cir. 1994). For this purpose, the jury instructions must be

considered in the light of the evidence presented and the government’s trial theory.

United States v. Williams, 527 F.3d 1235, 1246-47 (11th Cir. 2008).

      First, we review Bell’s constructive amendment claim for plain error, as he

failed to raise it before the district court. We find no error (even less, plain error)


                                           14
             Case: 13-13002     Date Filed: 10/07/2014    Page: 15 of 15


in the district court’s instruction to the jury. The relevant instruction was

consistent with the statutory definition of “means of identification” in 18 U.S.C. §

1028(d)(7). That the instruction permitted the jury to consider Bell’s use of

account numbers, in addition to his use of the names D.P. and F.F., does not

establish a constructive amendment, because § 1028(d)(7) provides that a “means

of identification” includes a name, used, alone or in conjunction with any other

information, to identify a specific individual. The instruction merely clarified that

an account number would properly be considered as a part of that identifying

framework. It did not invite the jury to convict without regard to the use of the

names, and there is no reason to suspect that the jury might have done so.

See Madden, 733 F.3d at 1323 (explaining prejudice).

      Accordingly, Bell’s convictions on Counts 3 and 4 are AFFIRMED, his

conviction on Count 5 is VACATED, and the case is REMANDED for

proceedings consistent with this opinion.

      AFFIRMED in part. VACATED and REMANDED in part.




                                          15